DATE 4/21/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/21/2015 8:53:42 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 1997-09681

VOLUME                      PAGE                       OR         IMAGE # 64462201

DUE 5/2/2015                                          ATTORNEY PRO SE

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/3/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/13/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 199709681__ PJN> __ TRANS NUM: _________ CURRENT COURT: 245 PUB? _
CASE TYPE: IV-D OAG ONLY-PATERNITY         CASE STATUS: DISPOSED (FINAL)
STYLE: LOPEZ, SANDRA                     VS DAVIS, JOSEPH ANDRE
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_ 03 00010-0001 GAL 24038800 CANALES, CLAUDIA
_ 03 00009-0001 REL 12236650 JIMENEZ, IRMA OLGA                 LESTER, NORMA
_ 03 00008-0001 RES          DAVIS, JOSEPH ANDREW               PRO-SE
_ 03 00008-0001 PSA 20151550 TOUPARD, KAREN ALICE
_ 03 00007-0001 REL 12236650 LOPEZ, FLOYD DANIEL                LESTER, NORMA
_ 02 00006-0001 RES          LOPEZ, SANDRA
_ 02 00005-0001 REL          DAVIS, JOSEPH A                    PRO-SE
_ 01 00004-0003 RES          DAVIS, JOSEPH ANDR

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 199709681__ PJN> __ TRANS NUM: _________ CURRENT COURT: 245 PUB? _
CASE TYPE: IV-D OAG ONLY-PATERNITY          CASE STATUS: DISPOSED (FINAL)
STYLE: LOPEZ, SANDRA                      VS DAVIS, JOSEPH ANDRE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_ 01 00003-0002 REL 99999952 ATTORNEY GENERAL CHILD SUPPORT      AG CHILD SUPP
_ 01 00001-0002 REL 99999952 LOPEZ, SANDRA                       AG CHILD SUPP
_     00004-0002 DEF          DAVIS, JOSEPH ANDR                 PRO-SE
_     00004-0001 DEF          DAVIS, JOSEPH ANDR                 PRO-SE
_     00003-0001 PLT 99999952 ATTORNEY GENERAL CHILD SUPPORT     AG CHILD SUPP
_     00002-0001 DEF          DAVIS, JOSEPH ANDRE                PRO-SE
_     00002-0001 PAD 20151550 TOUPARD, KAREN ALICE
_     00001-0001 PLT 99999952 LOPEZ, SANDRA                      AG CHILD SUPP

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP